Citation Nr: 1425890	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-28 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial `rating for hyperhidrosis.
 
3.  Entitlement to an increased rating for tinea versicolor with fungal infection, currently rated as 10 percent disabling.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had verified active service from November 1965 to November 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  Jurisdiction of the appeal was later transferred to the RO in Wilmington, Delaware.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  In this case, as will be discussed below, the increased rating claims for the Veteran's skin disabilities are on appeal and the Board concludes that the Court's holding in Rice is applicable, and thus, the Veteran's TDIU claim is properly before the Board, and the issue has been listed on the title page.

In November 2010, the Board remanded the case to afford the Veteran an opportunity to testify in support of his appealed claims.  Pursuant to the Board's November 2010 remand, the Veteran testified via videoconference at a September 2012 Board hearing.  Regrettably, however, a written transcript of the proceeding could not be produced.  In September 2012 correspondence, the Board notified the Veteran of this development and advised him of his right to testify at another hearing.  In correspondence received in August 2013, the Veteran indicated that he wished to appear at a Board hearing at his local RO.  Thus, the December 2013 Board remand directed that such a hearing should be scheduled.  In April 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.  Accordingly, the Board finds that there has been substantial compliance with the directive of the December 2013 Board remand, such that an additional remand for compliance is not required.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additional evidence subsequent to the November 2010 supplemental statement of the case (SSOC) has been received by VA.  Specifically, additional VA treatment records, including two November 2013 VA examinations, have been associated with the electronic record.  Neither the Veteran's representative nor the Veteran has waived RO review of this additional evidence.  See 38 C.F.R. § 20.1304(c) (2013).  However, as these claims must be remanded for additional development, the RO will have an opportunity to consider the additional evidence in the first instance when the claims are re-adjudicated after the development is completed.

The Board recognizes that while the Veteran filed a claim for entitlement to service connection for PTSD, there are additional psychiatric diagnoses of record.  Specifically, VA treatment records show diagnoses of depression and adjustment disorder.  Pursuant to the holding in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), although a claim identifies PTSD without more, it must be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or VA obtains in support of the claim.  The Board therefore finds that the Veteran's claim is not limited solely to PTSD.  Instead, the claim is properly characterized broadly as a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), as listed on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA will provide a medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4)(i) (2013); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

The Veteran has not yet been afforded a VA examination in connection with his claim for entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  VA treatment records reflect that the Veteran has a current disability.  Specifically, a January 2011 record diagnosed adjustment disorder and noted the Veteran has a history of PTSD and depression.  The Veteran, in April 2014 testimony, stated that was fearful, in November 1966, when the vessel he was aboard, the General John Pope, took on water.  He further testified he was assigned to the 243rd Field Service company but was tasked out to the 4th Infantry Division.  The Veteran testified he participated in convoys within combat areas.  In particular, he described he was part of a convoy to Dak Trohn, which was attacked with small arms fire.  He testified he witnessed fellow soldiers shot and that he was forced to seek cover in a ditch for several hours and when the convoy continued he saw enemy bodies.  In an April 2007 statement, the Veteran described that around January 1967 he was on a convoy from Pleiku to Dacto, which was also attacked.  In a May 2007 finding, the RO determined that the information provided by the Veteran was insufficient to attempt verification.  However, the Board finds that an attempt should be made to verify the Veteran's reported stressors and his reported service with the 4th Infantry Division.  In light of the above, the Board finds that a VA examination is required to ascertain whether any psychiatric disorder is related to active service.  See McLendon, 20 Vet. App. at 81.

When the evidence indicates that a disability has worsened since the last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c)(4) (2013).  See also Weggenmann v. Brown, 5 Vet. App. 281 (1993).  In a June 2011 report of general information, the record reflects the Veteran indicated his foot condition had worsened.  The June 2011 report of contact indicated the Veteran's statements were interpreted as a claim for an increase specific to his hyperhidrosis and tinea versicolor, although such claims were already on appeal.  Moreover, the Veteran, in April 2014 testimony, the Veteran stated his tinea versicolor affected his hands, arms, foot and back during flare-ups; however, the December 2008 and June 2009 examination reports did not appear to be conducted during a flare-up as the reports reflected a minimal percentage of the Veteran's body was affected.  The Veteran also testified that the flare-ups occurred when the weather changed, such as during cold weather.  

Additionally, the Board finds that the Veteran should be provided another VA examination in connection with his increased rating claims for hyperhidrosis and tinea versicolor, as the last examination pertaining to this issue was conducted in December 2008, although a June 2009 addendum opinion was obtained.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (a Veteran is entitled to a thorough and contemporaneous examination, when an examination is necessary); see also, 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Furthermore, neither the December 2008 skin examination, nor the June 2009 addendum opinion, contained an analysis as to the severity of the Veteran's hyperhidrosis within the context of the applicable rating criteria.  However, the Veteran, in April 2014 testimony, stated he had trouble holding objects in his left hand due to moisture but notably he also partially attributed this problem to decreased hand strength.  Thus, a new examination is warranted given that there is an indication that the Veteran's service-connected hyperhidrosis and tinea versicolor have worsened, and because the last examination was remote in time and did not provide a complete analysis.  Therefore, the Veteran should be scheduled for another VA examination in order to determine the severity of his service-connected hyperhidrosis and tinea versicolor. 

In April 2014 testimony the Veteran stated he received relevant treatment from the VA in East Orange, New Jersey beginning in the 1970s, from the VA in Wilmington, Delaware beginning in approximately 2010 and from the VA in Columbia, South Carolina beginning in approximately 1999.  A July 2011 rating decision referenced review of the East Orange VA Medical Center records dated from October 1972 to June 2011.  The Board notes that October 1972, August 1976 and September 1978 examination reports are associated with the record; however, VA treatment records from the VA New Jersey Health Care System, dated prior to April 1981, are not associated with the record.  VA treatment records from the William Jennings Bryan Dorn VA Medical Center (VAMC) located in Columbia, South Carolina, dated prior to 1999 are associated with the record.  However, VA treatment records from the Wilmington VAMC, located in Wilmington, Delaware, dated prior to March 2011, as identified by the Veteran in April 2014 testimony, are not associated with the record.  Thus, on remand, all relevant VA treatment records should be obtained, specifically from the VA New Jersey Health Care System to include to East Orange Campus and any associated outpatient clinics, from January 1970 to April 1981, and from the Wilmington VAMC, to include any associated outpatient clinics, from January 2010 to March 2011, and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

Additionally, the RO has issued two December 2013 rating decisions, each of which listed evidence that has not been associated with the record.  Specifically this evidence consisted of a January 2013 application for benefits, an October 2013 application for benefits and an October 2013 statement from the Veteran.  Thus, on remand this additional evidence should be associated with the record.  

Finally, the Board finds it necessary to remand the issue of entitlement to a TDIU, to the agency of original jurisdiction for additional development and consideration.  As noted in the Introduction, the issue of a TDIU is raised by the record.  A request for a TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability which is part of a pending claim for increased compensation benefits.  Rice, 22 Vet. App. at 453-54.  Here, the record raises the issue of a TDIU.  Under 38 C.F.R. § 4.16(a) (2013), if the Veteran has been rated with two or more service-connected disabilities and at least one disability is rated at 40 percent or more, and sufficient additional disability brings the combined rating to 70 percent or more, a total disability rating may be assigned where the schedular rating is less than total, when the Veteran is unable to secure or follow substantial employment as a result of the service-connected disabilities.  Thus, based on the December 2013 rating decision, the Veteran has a combined rating of 70 percent; and satisfied the schedular requirement for a TDIU.  Therefore, the issue of a TDIU claim must be remanded for further development.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a notice letter to the Veteran and his representative as to the information and evidence necessary to substantiate a claim for a TDIU, to include discussion of the criteria for consideration in the assignment of an effective date, in the event of award of the benefit sought.  Also provide the Veteran with VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran and his representative should be given an opportunity to respond to this notice, and any additional information or evidence received should be associated with the claims file.  

2.  Associate with the record, all evidence referenced in two December 2013 rating decisions, specifically a January 2013 application for benefits, an October 2013 application for benefits and an October 2013 statement from the Veteran.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

3.  Obtain the Veteran's VA treatment records, from VA New Jersey Health Care System to include the East Orange Campus and any associated outpatient clinics, from January 1970 to April 1981, and from the Wilmington VAMC, to include any associated outpatient clinics, from January 2010 to March 2011, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran must be notified of any inability to obtain the requested documents.

4.  Initiate a request through the Personnel Information Exchange System, with the appropriate code, to attempt to obtain to verify the Veteran's reported stressors.  The request and response thereto must be documented of record.

5.  Thereafter, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner must address the following: 

a.  Does the Veteran have a diagnosis of PTSD? 

b.  If so, is it at least as likely as not (50 percent probability or more) that the Veteran's PTSD is related to a verified in-service stressor. 

c.  Provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any psychiatric disorder demonstrated proximate to or during the pendency of the claim, even if currently resolved, (to include, but not limited to, depression, and adjustment disorder) had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service. 

In providing the above opinion regarding whether any psychiatric disorder is related to active service, address the Veteran's assertions that in November 1966, the vessel he was aboard, General John Pope, took on water and his assertions of participation in convoys that were attacked. 

6.  Schedule the Veteran for an examination during a flare-up, such as during cold weather, to determine the current severity of his service-connected hyperhidrosis and tinea versicolor.  Provide a copy of this remand and the claims file to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner must address the severity of the Veteran's tinea versicolor with fungal infection.  In particular, the examiner is asked provide clinical findings on the percent of the Veteran's entire body affected by the  tinea versicolor, the percent of exposed areas affected by the  tinea versicolor, and the frequency of use of systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

The examiner must also address the severity of the Veteran's hyperhidrosis.  In particular, the examiner asked to provide clinical findings as to whether the Veteran is unable to handle paper or tools because of moisture, and whether his hyperhidrosis is unresponsive to therapy.

A complete rationale for all opinions must be provided. 

7.  The Veteran should be notified that it is his responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2013). 

8.  Finally, after undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

